              Case 20-02834                    Doc 103               Filed 03/24/20 Entered 03/24/20 08:30:43                           Desc Main
                                                                      Document     Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        Northern District of Illinois
 In re       Lindran Properties, LLC (Shoreline)                                                                       Case No.     20-02834
                                                                                        Debtor(s)                      Chapter      11

              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                           $    Reasonable Compensation
                                                                                                                                   67,667.50
             Prior to the filing of this statement I have received                                                 $                67,667.50
             Balance Due                                                                                           $    Reasonable Compensation
                                                                                                                                       0.00

2.     The source of the compensation paid to me was:

             o Debtor              n      Other (specify):           Portfolio
                                                                     Debtor D    paid
                                                                               via    advanced
                                                                                   Better      payment
                                                                                          Housing        retainer on behalf
                                                                                                     Foundation,            of Better Housing
                                                                                                                     Inc. ($25,000)           Foundation,
                                                                                                                                       and Buyer's        Inc. (BHF) and BHF
                                                                                                                                                    Earnest
                                                                     has since repaid those funds to Portfolio D ($25,000) and Buyer's Earnest Money ($42,667.50)
                                                                     Money ($42,667.50)

3.     The source of compensation to be paid to me is:

             o Debtor              n      Other (specify):           Sale Proceeds - carve-out for the benefit of the bankruptcy estate

4.       n   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         o I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
         See engagement letter attached to declaration [Docket No. 51]
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e. [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                               CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

      March 24, 2020                                                                    /s/ Scott N. Schreiber
     Date                                                                              Scott N. Schreiber 6191042
                                                                                       Signature of Attorney
                                                                                       Clark Hill PLC
                                                                                       130 E. Randolph Street
                                                                                       Suite 3900
                                                                                       Chicago, IL 60601
                                                                                       312-985-5595
                                                                                       sschreiber@clarkhill.com
                                                                                       Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
